Citation Nr: 0405708	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to May 1945.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision in which 
the RO denied a rating in excess of 10 percent for the 
veteran's generalized anxiety disorder.  The veteran filed a 
notice of disagreement (NOD) in October 2001.  A statement of 
the case (SOC) was issued in February 2003, and the veteran 
submitted a substantive appeal later that month.  

In September 2003, the veteran and his spouse testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is associated with the 
claims file.  During the hearing, the veteran submitted 
signed release forms for medical records from two private 
physicians, which the Board accepts for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2003).  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The evidence of record indicates that the veteran's 
service-connected generalized anxiety disorder is manifested, 
primarily, by persistent anxiety, depressed mood, weekly 
panic attacks, irritability, and sleep impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 30 percent rating for service-connected 
generalized anxiety disorder are met.  38 U.S.C.A.     §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Codes 9400, 9440 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal 
(consistent with the veteran's request), the Board finds all 
notification and development actions needed to fairly 
adjudicate that claim have been accomplished, and that 
obtaining outstanding medical records via the medical release 
forms submitted during the Board's September 2003 hearing is 
unnecessary.

II.	Background

In a June 1945 rating decision, the RO granted service 
connection for psychoneurosis, conversion hysteria, and 
assigned an evaluation of 30 percent.  A July 1948 rating 
decision by the RO decreased this evaluation to 10 percent.   

In November 2000, the veteran filed a claim for an increased 
rating for his service connected mental condition.  In doing 
so, the veteran stated that his current mental health 
condition was no better than during service, when he had 
required hospitalization and was thereafter discharged from 
the Coast Guard as a result of his mental condition.

On VA examination in June 2001, the veteran reported 
suffering from anxiety that manifested itself in feeling 
shaky and sweaty around crowds and in social situations, from 
temporarily loss of his vision when he was feeling nervous, 
and from some startle reaction.  The veteran also stated that 
he was not currently undergoing psychiatric treatment, or 
taking psychotropic medications.  The examination report 
further noted that upon mental status examination the 
veteran's mood was normal, his affect had a good range, he 
was cooperative and answered questions directly, his memory 
was above average, and he was competent to manage his own 
affairs.  The examiner did not indicate in the report, with 
the exception of commenting that the veteran was competent to 
manage his own affairs, whether these observations upon 
mental status examination correlated to the veteran's mental 
condition at the specific time and date of the examination, 
or to the veteran's condition in a more permanent and general 
sense.  The examiner also provided a diagnosis of generalized 
anxiety disorder, mild to minimal, and assigned the veteran a 
Global Assessment of Functioning (GAF) score of "60+".  

In its June 2001 rating decision the RO recharacterized the 
veteran's service connected mental health condition as 
generalized anxiety disorder, and continued the existing 
disability rating of 10 percent.  

In his October 2001 NOD, the veteran contended that he was 
entitled to a 30 percent evaluation, in part, because the 60+ 
GAF assigned by the VA examiner in June 2001 corresponded to 
a 30 percent disability rating.  In the veteran's December 
2001 statement and his February 2003 substantive appeal, he 
reiterated that he was entitled to a 30 percent evaluation, 
and that his condition was presently no better than in June 
1945 when he had initially received a 30 percent rating.  

During the September 2003 hearing, the veteran stated that he 
has been coping with his anxiety disorder, on his own, for 
the past 50 years, and that his anxiety becomes more 
pronounced in high pressure situations.  The veteran also 
noted that he experienced panic attacks on the order of once 
a week, and often had problems with sleeping.  The veteran's 
wife further described how the veteran suffered from bouts of 
anger and feelings of depression, was uptight and stressed 
out, was easily upset, and periodically experienced 
blackouts.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as an increased rating issue involves 
assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's generalized anxiety disorder has been rated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  Under that code, a 10 percent 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.  38 C.F.R. § 4.130, Diagnostic Code 
9400.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

Considering the totality of the evidence-to include the 
veteran's hearing testimony-and affording the veteran the 
benefit of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. 
§ 5107(b)), the Board finds that, in this case, there is 
sufficient evidence to warrant a 30 percent rating for 
generalized anxiety disorder.  

The June 2001 VA examination report reflects the veteran's 
complaints of persistent anxiety that manifested itself in 
feeling shaky and sweaty around crowds and in social 
situations, of temporarily losing his vision when feeling 
nervous, and of having some startle reaction.  The examiner 
diagnosed generalized anxiety disorder, which the examiner 
characterized as mild to minimal; however, the examiner also 
assigned a GAF of 60+ (which, as discussed below, could be 
indicative of overall moderate impairment).  Significantly, 
during the more recent, September 2003 hearing, the veteran 
and his spouse noted his symptoms of panic attacks on a 
weekly basis, problems with sleeping, bouts of anger, 
persistent feelings of depression and stress, irritability, 
and periodic blackouts.  

Thus, considering both the symptoms noted on the 2001 exam 
and during the 2003 hearing, the Board finds that the 
veteran's service-connected generalized anxiety disorder is 
manifested, primarily, by persistent anxiety, depressed mood, 
weekly panic attacks, irritability, and sleep impairment.  
These symptoms suggest occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, the level 
of impairment contemplated in the next higher, 30 percent, 
evaluation.  

The Board also finds that the GAF assigned by the June 2001 
VA examiner for generalized anxiety disorder of 60+ is 
consistent with the assignment of a 30 percent rating in this 
case.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a score reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

The VA examiner assigned a GAF of 60+, but did not specify on 
the examination report whether 60+ was indicative of a GAF 
within the 51-60 range set forth in the DSM-IV, or of a GAF 
within the next higher range of 61-70.  According to the DSM-
IV, a GAF score between 51 and 60 is indicative of moderate 
symptoms (i.e., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
suggests that psychiatric disability is manifested by some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and with 
some meaningful interpersonal relationships.  The June 2001 
VA examiner's designation of a 60+ GAF score indicates a 
level of functioning that at its worst fits within the 51-60 
range, and at its best may be no higher than at the lower end 
of the 61-70 range.  This suggests that the assigned GAF 
score may well be consistent with a 30 percent evaluation in 
this case.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
there is competent evidence supporting the veteran's 
contention that the criteria for a 30 percent evaluation for 
generalized anxiety disorder, under Diagnostic Code 9400, 
have been met.  As the veteran has requested, and is being 
granted, a 30 percent evaluation for his psychiatric 
disability, the increase granted herein is a full grant of 
the benefits sought on appeal.




ORDER

An evaluation of 30 percent for generalized anxiety disorder 
is granted, subject to the legal authority governing the 
payment of monetary benefits.



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



